Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the subject application filed on 12/26/2019:
Claims 1-20 have been examined.
Claims 3, 5, 8, 11, 13, 16 and 19 have been amended by Examiner.
Claims 1-20 have been allowed.


EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given by Kevin Shao (Reg. No.: 45,095) in a telephone interview on 07/22/2021. The application has been amended as follows: 
In the claims: 
3 (Currently amended). The method of claim 2, wherein the predetermined distance from the dead-end at which the ADV stops is determined based on a turning radius of the ADV at a maximum steering angle.

5 (Currently amended). The method of claim 2, wherein the current lane leads toward the dead-end and the target lane leads away from the dead-end, and wherein the current lane and the target lane are separated by a lane line.

8 (Currently amended). The method of claim 1, wherein if a road on which the vehicle lane is located does not have sufficient clearance for the three-point turn, the ADV generates further controls to move the ADV backwards and forwards while adjusting the heading of the ADV until the ADV is within the threshold heading and the threshold distance relative to the target lane.

11 (Currently amended). The machine-readable medium of claim 10, wherein the predetermined distance from the dead-end at which the ADV stops is determined based on a turning radius of the ADV at a maximum steering angle.

13 (Currently amended). The machine-readable medium of claim 10, wherein the current lane leads toward the dead-end and the target lane leads away from the dead-end, and wherein the current lane and the target lane are separated by a lane line.

16 (Currently amended). The machine-readable medium of claim 9, wherein if a road on which the vehicle lane is located does not have sufficient clearance for the three-point turn, the ADV generates further controls to move the ADV backwards and forwards while adjusting the heading of the ADV until the ADV is within the threshold heading and the threshold distance relative to the target lane.

19 (Currently amended). The system of claim 18, wherein the predetermined distance from the dead-end at which the ADV stops is determined based on a turning radius of the ADV at a maximum steering angle.



ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search and additional search, in response to amended claims, the examiner was able to find the closest prior art of record, which is Kang (Pub. No.: US 2019/0095722A1) and Daneshvar (US Pat. No.: 10518755B1) taken either individually or in combination with other prior art of Shapira (Pub. No.:  US 2021/0103287A1), Dyer (Pub. No.: US 2020/0172089A1), Paudel (Pub. No.: US 2019/0374151A1), Chen (Pub. No.: US 2019/0347493A1), Zhang (Pub. No.:  US 2019/0302768A1), Rankawat (Pub. No.: US 2019/0286153A1), Driscoll (Pub. No.: US 2019/0137601A1), Zhu (Pub. No.: US 2019/0079514A1), Park (Pub. No.: US 2018/0082589A1), Toyoda (Pub. No.: US 2017/0057496A1), Tamaoki (Pub. No.: US 2012/0166072A1) and Konaka (Pub. No.: US 2011/0121992A1), who describe a 
In regards to claims 1-20, Kang (Pub. No.: US 2019/0095722A1) and Daneshvar (US Pat. No.: 10518755B1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
in response to a request for a U-turn, switching to an open-space mode, while operating in the open-space mode, 
performing a three-point turn to generate forward and reverse movements of the ADV to position the ADV within a threshold heading and a threshold distance relative to a target lane, and 
in response to the ADV being positioned within the threshold heading and the threshold distance relative to the target lane, returning to the on-lane mode for the ADV to complete the U-turn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/YURI KAN, P.E./             Primary Examiner, Art Unit 3662